DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 25 November 2020 and 10 February 2022 (as annotated on the 1449 submitted herewith).  The information therein was considered. 

Claim Objections
In claims 10 and 16 “the TRF” should be replaced with --TFR--. 
Claim 15 on p.4 line 3, “the TFR” should be replaced with --the bottom TFR--. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 8,817,524) (hereinafter, “Wang”).

Re: independent claim 1, Wang discloses in fig. 4 a non-volatile memory (NVM) comprising: a top state influencing electrode (403) in contact with a state changing structure (404); the top state influencing electrode (403) changes a detectable property of the state changing structure (404), the detectable property of the stage changing structure (404) represents a data value; a top wire (102); and a first thin film resistor (TFR) (402) between and contacting each of the top state influencing electrode (403) and the top wire (102).

Re: claim 2, Wang discloses in fig. 4 the NVM of claim 1, wherein the first TFR (402) electrically serially connects the top wire (102) and the top state influencing electrode (403).

Re: claim 5, Wang discloses in fig. 4 the NVM of claim 1, wherein the first TFR reduces electrical current from the top wire to the top state influencing electrode (col 3 ll. 60-62).

Re: claim 7, Wang discloses in fig. 4 the NVM of claim 1, further comprising: a bottom state influencing electrode (406); a bottom wire (104); and a second TFR (408) between and connected to each of the bottom state influencing electrode (406) and the bottom wire (104).

Re: claim 8, Wang discloses in fig. 4 the NVM of claim 7, wherein the second TFR (408) reduces electrical current from the bottom state influencing electrode (406) to the bottom wire (col 12 ll. 19-23).

Re: independent claim 9, Wang discloses in fig. 4 an integrated circuit (IC) device fabrication method comprising: forming a bottom state influencing electrode (406) above and in-line with a bottom wire (104); forming a state changing structure (404) upon the bottom state influencing electrode; forming a top state influencing electrode (403) directly upon the state changing structure; the top state influencing electrode changes a detectable property of the state changing structure, the detectable property of the stage changing structure represents a data value; and forming a thin film resistor (TFR) (402) directly upon the top state influencing electrode (403).  

Re: independent clam 15, Wang discloses in fig. 4 an integrated circuit (IC) device fabrication method comprising:3P201910142US01 forming a bottom thin film resistor (TFR) (408) directly upon a bottom wire (104); forming a bottom state influencing electrode (406) in-line with the bottom wire (104) and directly upon the bottom TFR (408), wherein the bottom TFR (408) electrically serially connects the bottom wire (104) and the bottom state influencing electrode (406); forming a state changing structure (404) upon the bottom state influencing electrode (406); forming a top state influencing electrode (403) directly upon the state changing structure (404); the top state influencing electrode (403) changes a detectable property of the state changing structure (404), the detectable property of the stage changing structure represents a data value; and forming a top TFR (402) directly upon the top state influencing electrode (403).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 8,817,524) (hereinafter, “Wang”) in view of Rinerson et al. (US 2004/0159828) (hereinafter, “Rinerson”).
Re: claim 3, Wang discloses the NVM of claim 1.
Wang does not disclose an encapsulation spacer upon a sidewall of the state changing structure, upon a sidewall of the top state influencing electrode, and upon a sidewall of the first TFR.
Rinerson discloses in fig. 10 an encapsulation spacer (1055) upon a sidewall of a state changing structure (1035), upon a sidewall of a top state influencing electrode (1040), and upon a sidewall of a first TFR (1045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an encapsulation spacer as claimed for the purpose of providing an etch stop/diffusion barrier to protect the memory device as taught by Rinerson ([0094]-[0095]).

Re: claim 4, Wang in view of Rinerson discloses the NVM of claim 3, wherein the top wire is further connected to the encapsulation spacer (Rinerson, fig. 10, encapsulation spacer 1055 is connected to top wire including 1065/1070.). 
	
Re: claim 6, Wang in view of Rinerson discloses the NVM of claim 3, wherein the sidewall of the state changing structure (Wang, 404), the sidewall of the top state influencing electrode (Wang, 403), and the sidewall of the first TFR (Wang, 402) are coplanar (Wang, fig. 4).


Claims 10-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 8,817,524) (hereinafter, “Wang”) in view of Deshpande et al. (US 9,837,603) (hereinafter, “Deshpande”).

Re: claims 10 and 16, Wang discloses the IC device fabrication method of claims 9 and 15.
Wang does not disclose forming a cap directly upon the TFR.
Deshpande discloses a fabrication method including forming a cap (180 in fig. 1; 182 in fig. 25) directly on a magnetoresistive device (111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a cap directly on the top layer of the NVM, i.e. the TFR, for the purpose of patterning the memory device as taught by Deshpande. 
	
Re: claim 11, Wang in view of Deshpande further discloses the IC device fabrication method of claim 10, further comprising: forming an encapsulation spacer (Deshpande; 272 in figs. 26-28) upon at least a sidewall of the state changing structure (Deshpande, 111; Wang, fig. 4), upon a sidewall of the top state influencing electrode (Wang, 403; Deshpande, 172), and upon a sidewall of the TFR (Wang, 402).

Re: claims 12 and 18, Wang in view of Deshpande further discloses the IC device fabrication method of claims 11 and 17, further comprising: forming a blanket inter-layer dielectric (ILD) layer (Deshpande, 220) comprising a top surface above a top surface of the cap (Deshpande, 182).

Re: claims 13 and 19, Wang in view of Deshpande further discloses the IC device fabrication method of claims 12 and 18, further comprising: etching a top wire trench (Deshpande, 204 in fig. 6) within the ILD utilizing the top layer of the memory device (Deshpande, 172; Wang, 402) as an etch stop, the etch exposing a top surface of the TFR.

Re: claims 14 and 20, Wang in view of Deshpande further discloses the IC device fabrication method of claims 13 and 19, further comprising: forming a top wire (Deshpande, 206 in fig. 7) within the wire trench and upon the exposed top surface of the TFR (Wang, 403; Deshpande 172), wherein the TFR electrically serially connects the top wire (Deshpande, 206) and the top state influencing electrode (Wang, 403; Deshpande, 172).

Re: claim 17, Wang in view of Deshpande further discloses the IC device fabrication method of claim 16, further comprising: forming an encapsulation spacer (Deshpande, 272) upon at least a sidewall of the bottom TFR, upon a sidewall of the bottom state influencing electrode, upon a sidewall of the state changing structure, upon a sidewall of the top state influencing electrode, and upon a sidewall of the top TFR (Deshpande discloses forming an encapsulation spacer upon the entire sidewall of a memory device. Therefore, forming the encapsulation spacer on the entire sidewall of the device of Wang which includes the bottom TFR and the top TFR would have been obvious to one of ordinary skill in the art).

Conclusion
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/26/2022